Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Allowable Subject Matter
Claims 3, 5-8, 16, 18-21, 29, and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest wherein the processor generates a simulated dataset by:
generating components of a simulated vehicle, 
linking each component to generate a simulated vehicle,
simulating an external force on the simulated vehicle to generate damage to the simulated vehicle,
identifying and labeling the generated damage to the simulated vehicle, and 
storing the damaged simulated vehicle as an image of the simulated dataset in the context of claims 3, 16, and 29.

wherein the processor generates a simulated dataset including a plurality of images of a reconstructed damaged vehicle based on a plurality of digital images of the damaged vehicle by:
selecting digital images indicative of a fewest number of viewpoints from the plurality of digital images of the damaged vehicle, 
transforming the digital images by an encoder to generate two-dimensional dense feature maps utilizing a second neural network, 
generating a plurality of three-dimensional feature grids based on the two-dimensional dense feature maps utilizing an unprojection model, 
generating a three-dimensional fused feature grid by fusing the plurality of three- dimensional feature grids utilizing a recurrent fusion model, 
generating a three-dimensional final grid based on prior constraints and determined features utilizing the second neural network, and 
displaying the three-dimensional final grid as the reconstructed damaged vehicle in the context of claims 5, 18, and 31.  Claims 6-8, 19-21, and 32-34 are free from the prior art based on their dependency on claims 5, 18, and 31, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 10, 14, 15, 17, 22, 23, 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US PGPUB 20210174493) (hereinafter Xu ‘493).
computer vision system for vehicle damage detection (Xu ‘493, abstract and [0008]) comprising:
a memory (Xu ‘493, [0025]); and
a processor in communication with the memory (Xu ‘493, [0025]), the processor:
generating a dataset (Xu ‘493, [0008] and [0057], where the labelled historical vehicle damage images map to the generated dataset), 
training a neural network with a plurality of images of the dataset to learn to detect an attribute of a vehicle present in an image of the dataset and to classify at least one feature of the detected attribute (Xu ‘493, [0057]-[0058], where the model is trained to input a vehicle damage image so the model can generate a damage identification result that includes a bounding box showing the location of the damage and a damage classification of the damaged object), and 
detecting the attribute of the vehicle and classifying the at least one feature of the detected attribute by the trained neural network (Xu ‘493, [0057]-[0058], where the image feature information maps to the attribute of the vehicle and the damage identification result maps to the classification of the feature).

As per claim 2, claim 1 is incorporated and Xu discloses wherein the processor generates a real dataset based on labeled digital images,  each labeled digital image being indicative of an undamaged vehicle or a damaged vehicle (Xu ‘493, [0057], where labeled historical vehicle damage images are used to train the model).

As per claim 4, claim 1 is incorporated and Xu discloses wherein the neural network is a convolutional neural network (CNN) or a fully convolutional network (FCN) (Xu ‘493, [0008]).

wherein the vehicle is one of an automobile, a truck, a bus, a motorcycle, an all-terrain vehicle, an airplane, a ship, a boat, a personal water craft, or a train (Xu ‘493, Figs. 4A and 4B, where the vehicle is an automobile).

As per claim 10, claim 1 is incorporated and Xu discloses wherein the processor trains the neural network to detect damage to the vehicle present in the image and to classify a location of the detected damage and a severity of the detected damage (Xu ‘493, [0057], where damage identification includes a “damage box” that includes a bounding box showing the location of the damage and the classification of the damage), 
the damage being at least one of a scratch, a scrape, a crack, a paint chip, a puncture, a dent, a deployed airbag, a deformation, a broken axle, a twisted frame or a bent frame (Xu ‘493, Fig. 4B, where the damage is a scratch).

As per claim 14, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 15, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 17, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 22, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.



As per claim 27, the limitations of this claim substantially correspond to the limitations of claims 1, 10, and 11 (except for the computer-readable medium which is disclosed in Xu ‘493 at [0024]), thus they are rejected on similar grounds.

As per claim 28, claim 27 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 30, claim 27 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11, 12, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over . Xu (US PGPUB 20210174493) (hereinafter Xu ‘493) in view of Holzer et al. (US PGPUB 20200236343).
As per claim 11, Xu ‘493 discloses wherein the location of the detected damage is at least one of a front, a rear or a side of the vehicle (Xu ‘493, Fig. 4B, where the damage is on the side of the vehicle).
Xu ‘493 doesn’t disclose but Holzer discloses the severity of the detected damage is based on predetermined damage sub-classes (Holzer, [0077], “The neural network may identify damage to the object included in the image. In particular embodiments, the damage may be represented as a heatmap. The damage information may identify the damage type and/or severity. For example, the damage information may identify damage as being light, moderate, or severe”).  
Xu ‘493 and Holzer are analogous since both of them are dealing with the use of neural networks to automatically determine vehicle damage from images. Xu ‘493 provides a way of using a neural network to identify damage to a vehicle from images and a way for a user to train the neural network. Holzer provided a way of using a neural network to determine the location and degree of severity of damage to a vehicle from images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the automatic determination of the severity of damage taught by Holzer into the modified invention of Xu ‘493 such that the system will be able to have a method of generating a visualization of the severity of damage of the vehicle using a heatmap (Holzer, [0066]).

As per claim 12, claim 10 is incorporated and Xu ‘493 doesn’t disclose but Holzer discloses wherein the processor trains the neural network to learn to detect damage to the vehicle present in the image and to classify the location of the detected damage and the severity of the detected damage by:  segmenting components of the vehicle (Holzer, [0096], where a neural network that is trained to identify object components can be used), and 
detecting at least one segmented component of the vehicle indicative of damage (Holzer, [0082] and [0088]-[0089], where damage to specific components of the automobile are determined).  
See claim 11 rejection for reason to combine.

As per claim 24, claim 23 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 11, thus they are rejected on similar grounds.

As per claim 25, claim 23 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 12, thus they are rejected on similar grounds

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US PGPUB 20210174493) (hereinafter Xu ‘493) in view of Xu (US PGPUB 20210150691) (hereinafter Xu ‘691).
As per claim 13, claim 10 is incorporated and Xu ‘493 doesn’t disclose but Xu ‘691 discloses wherein the processor trains the neural network to learn to detect damage to the vehicle present in the image and to classify the location of the detected damage and the severity of the detected damage by:  segmenting regions of the image based on saliency visualization data (Xu ‘691, Fig. 5B and [0051]-[0054], where regions within the bounding box are segmented to highlight the damage region), and 
detecting at least one segmented region of the image indicative of damage to the vehicle (Xu ‘691, Fig. 5B and [0051]-[0054], where this is performed for multiple bounding boxes showing highlighted damage areas).


As per claim 26, claim 23 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 13, thus they are rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai et al. (NPL “Beam element modelling of vehicle body-in-white applying artificial neural network”) discloses first establishing a large knowledge base through numerous designs of experiments on beam elements, based on a validated finite element model of a reference vehicle, then using a recurrent neural network that is applied to extract the input/output relationship between the crash dynamic characteristics and beam element features.
Zhang et al. (US PGPUB 20190213563) discloses a component identification neural network for identifying a vehicle component in an image that is constructed in advance by using a machine learning algorithm.  After it is trained on sample pictures, it can identify which vehicle components are included in the component image.

Li et al. (US PGPUB 20180260793) discloses a system and method for automatically estimating a repair cost for a damaged vehicle from images of the vehicle.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DIANE M WILLS/Primary Examiner, Art Unit 2619